Vos JC

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By: JOHN E. GURA, JR.
Assistant United States Attorney
86 Chambers Street

New York, New York 10007
Telephone No.: (212) 637-2712
Fax No.: (212) 637-2717
john.gura@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-+-+----------------------------------------~-------- x

 

 

UNITED STATES OF AMERICA, : ORDER OF GARNISHMENT

Plaintiff and : 00 CR 1257-01 (LAP)
Judgment-Creditor,

~ Vor
DOROTHY RICCI,

Defendant and
Judgment-Debtor,

and
SCHAIN LEIFER GURALNICK,

Garnishee.

 

ey — — x

Plaintiff United States of America (the “United States” or the “Government”)
having filed an application for a Writ of Garnishment; Schain Leifer Guralnick (the “Garnishee”)
having filed an answer; the defendant Dorothy Ricei (the “defendant”) having failed to file any
response to the Government’s application or the Garnishee’s answer; the time for the defendant
to appear or file any objections with respect to the Writ of Garnishment having expired; it is

hereby

 

 

 
ORDERED, ADJUDGED AND DECREED that the Garnishee shall pay the
United States twenty-five (25) percent of the defendant’s disposable earnings, as defined in 15
U.S.C. § 1673, and continue such payments until the debt to the Government is paid in full or
until the Garnishee no longer has custody, possession or control of any property belonging to the
defendant or until further order of this Court. Payment should be made to the “Clerk of the
Court,” and mailed to the United States District Court, 500 Pearl Street, Room 120, New York,
New York 10007, Attn: Cashier.

Dated: New York, New York
March /£ — , 2020

 

 

UN.

 

 
